DETAILED ACTION

 				Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office action is in response to Applicant's amendment received November 26, 2021. In this amendment, claims 1, 3 - 7, 11, 14, and 16-22 were amended. Claims 2, 9, and 15 were cancelled. Claims 1, 3-8, 10-14 and 16-22 are currently pending and allowed.
				  	 
					Allowable Subject Matter
3.  	Claims 1, 3-8, 10-14 and 16-22 are allowed.
 				
Reasons for Allowance 
4. 	The following is an examiner's statement of reasons for allowance:
 	Regarding rejection under 35 U.S.C. 101, this rejection has been withdrawn based on applicant's arguments (Pages 5-25 in particular) based on practical application having been found persuasive.
	The prior art made of record does not teach or fairly suggest the combination of elements as recited in the independent claims. Specifically, the prior .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Terminal Disclaimer
5. 	      The terminal disclaimer filed on November 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,657,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  			
	
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	. La Voie et al (Patent Application Publication No. 2005/0267791) discloses a system that product shipments to be adjusted to resolve imbalances, resulting in a reduction of product obsolescence due to poor performing product offerings [Paragraph 0058].
	. Tamaki et al (US Patent No. 62266561) discloses sales price of a product being predicted due to the obsolescence of the product (Column 30, lines 61-65). 
 	. Garney et al (WO0193086 A2) discloses a method for identifying potential obsolescence of a product and/or the statistical forecast data (Page 16, lines 22-27).
	. Tim et al (Planned Obsolescence and Product-Service Systems: Linking Two Contradictory Business Models) discloses a method for planning obsolescence and product-service systems with respect to different industries and corporate resources and competencies. Note Page 29 of Tim et al.
	. Morrison et al (Patent Application Publication No. 20050187744 A1) disclose obsolescence forecast component which is employed to determine the length of time a particular product has before the product reaches its end-of-life [Paragraph 0049].
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RJ/
/ROMAIN JEANTY/Primary Examiner, Art Unit 3623